DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection

Priority
This application was filed on January 09, 2020 and is a National Stage application under 35 U.S.C. 371 of International Application PCT/US2018/038716, which was filed on June 21, 2018, and which claims priority to Provisional Application 62/536,295, filed on July 24, 2017.
The Examiner notes that application 16/014,702, filed on 21 June 2018, claims priority to the same Provisional Application 62/536,295 and issued on December 04, 2018 as US 10,144,713.

Information Disclosure Statements
The IDS’s dated February 13, 2020 and March 26, 2021 have been received, entered and considered, a signed copy of each is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Patent and patent application publications which disclose subject matter related to that of the instant invention and with an Applicant in common are cited for completeness.

Kline (Bioorg. Med. Chem. Lett. 2009, 19, 1340–1343) teaches dimeric compounds with some structural features and utility in common with the instantly claimed compounds.

Objection to the Title
The title begins with the word “Novel”.  See MPEP 606: “the words "new," "improved," "improvement of," and "improvement in" are not considered as part of the title of an invention, these words should not be included at the beginning of the title of the invention”.  “Novel” is considered equivalent to “new”.
The following title is suggested: “Bis-Cyclic Guanidines as Antibacterial Agents”

Claim Objection
Claim 6 is objected to since it does not appear to end with a period as is required.
A period should be added to the end of claim 6.

No Prior Art Rejections
For clarity of the record the Examiner notes that the instant claims have not been rejected over the prior art.  The claims all require a compound of formula (I) as set forth .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No.10,144,713. This is a statutory double patenting rejection.
The cited patent and the instant application name the same inventive entity and are filed by a common Applicant.
The same invention is being claimed in the instant application as that issued in the reference patent.  Claims 1-20 of the cited patent are word-for-word identical to pending claims 1-20 of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/           Primary Examiner, Art Unit 1625